.   .




             OFFICE OF T#E.AnORNEY    GENERAL     OFTEXAS
                               AUSTIN



        Honor~bbieRor?orCnrrison, Sr., Director
        Dwnrtmont of Public Safety
        cm   &,&y
        Austin, Taxza                             A
                                                  \   \




        ing our opinion
        roada 88 follownr
.       .




            Honors+3   Homer ffarrison,   Jr.,y-?np   2



            gain of any structure on which may be played any game of any
            kind or character playelxith balls, OUQB OP pins, vNoh 13
            similar to pool or billiards. D.evisvs. State, 225 S.W. 532.
                      St will be noted that the kind or oharaoter of
            gamy referred to must be played uith balls, mea or pins,
            and must be sir&Lar to pool or billiards.
                      Webster's Nou InternatAohalDictionary, Seoond Ed%-'
            t&on, defines "b~lllards"as;
                       'Any of several gsmes played on an oblong
                  table, nov made vith a ,slatobed covered uith
                  gwen oloth, surroundedby au elastic e&e or
                . cushion, vlth balls vhich are impelled by a oue.
                      "In the American or French gnuo, the stand-
                 ard table is ten by five feet, outside msasure-
                 merits,and la wlthout pockets, the balls are
                 2 3/8 lnchee in diem&m, and points are scored
                 by aaromB only. Smaller table= are often uscd."
                     'Pool' is doflned in Webster's Xew Uternatlonal
            Diotlonarg, Seoond Edltion, as:    ;
                      "Any of various games of billiards played
                 on a pool table with, usually, flftcen,,objeot
                 balls marked or plain, and a quo ball.
                     Tie Court of,.Z~titiI:rr?!
                                           Appeals in the case of Taylor
            va. State, 95 3.W. 119, speak-  throtqh Judge Bondereon, saldt
,                     "Century Dictlonarg dofines 'Pool" as a
    /
                 game played on a billLard tablo with six pockets
                 by tvo or more persons. Xn the United States,
                 the game 2s played vith flftoon balls, enah ball
                 numbered and oountizq 1 to 15. !Phoobject of
                 each player ie to pocket the balls; the $unber
                 of each ball being plaocd to hts credit.
                      Your letter contains no description of the 'pin ball
            machina" or "marble tables" rbforrod to, but ve assum these ~
            machInes or tables are built and oporated dn substantially
            the sape grlnaiple aud are similar to the marble machine Con-
            demned by the relative1 recent onsos of Ahsms VS. Antonlo
             Clv. App.) 88 3.W. (2d3 503; Roborts vs. Qosaott (Civ.
             8 SiV. (26) 507; and Houston v. Fox (Clv. Am.) 93 9-W.
            781.
                                                       ...
.




    Bonorable Homer Oarrison, Page 3


              Therefore, in vlev of the foregoi= authbrlties,
    and in view of the &vlous purpose of the LogLslature In
    enaolhg Article 4668, 3upra, you are respectfullyadvised
    that ,Ltis the opinion of this Department that your.questloa
    ohoula be answered in the ;IsgatLve.
              Trusting that this @sposes of your Inquiry, we      '
    remain

                                           Your5 vary truly
                                       A'JZORIJEYOEKSR~II
                                                       OF-



                                                D. Burle Dwlae
                                                      Assistant

    DBDiAW           A~PROVEDDEC'~~,1940